 
EXHIBIT 10.1
 
EXECUTTION COPY


CONSULTING SERVICE AGREEMENT


This Consulting Service Agreement (this “Agreement”) is made this 7th day of
July, 2006 (the “Commencement Date”) by and between MTM Technologies, Inc. (the
“Company”), with offices at 1200 High Ridge Road, Stamford, Connecticut 06905,
Steven H. Rothman (the “Consultant”), who is domiciled at 49 Roberts Road, New
City, NY 10956, and SCR Consulting LLC, an entity wholly-owned by Consultant and
his spouse (“SCR Consulting”).
 
1.
Engagement.

 
The Company hereby engages Consultant to render to the Company the services
described in Section 2, below, during the term described in Section 3, below.
 
2.
Services; Right of First Refusal.

 
(a)    The scope of the services to be performed by Consultant will consist of
advice and consultation regarding acquisitions by the Company, as the Company
and the Consultant shall agree upon from time to time (together, the
“Services”), provided that this Agreement shall not require Consultant to make
any minimum time commitment to providing Services to the Company. This Agreement
will not limit in any way the ability of the Company to enter into other
agreements or arrangements with other persons or firms to provide the same or
similar services to the Company as the Services.
 
(b)    During the Term (as defined herein), before Consultant offers or
otherwise provides information to any third party regarding any bona fide
potential acquisition or other similar transaction not currently being
independently pursued by the Company which involves a business or company in the
same or similar business as the Company as it is then conducted (each, a
“Potential Transaction”), the Company shall have a right of first refusal with
respect to such Potential Transaction (the "Right of First Refusal"). The
Consultant shall provide written notice (“Transaction Notice”) of any Potential
Transaction to the Company and shall provide to the Company the Materials (as
defined below). At any time within ten (10) business days following delivery of
all Materials to the Company, the Company may give notice to Consultant that it
wishes to pursue the Potential Transaction (each such transaction, an “Accepted
Transaction”) and in such case, Consultant shall not offer or otherwise provide
information to any third party regarding such Potential Transaction until the
Company has provided notice (“Abandonment Notice”) that it no longer intends to
pursue such Potential Transaction (any such transaction, an “Abandoned
Transaction”). As used herein “Materials” shall mean the following with respect
to the business or company to be acquired: (i) an income statement for the most
recent fiscal year, (ii) a year to date income statement, (iii) a recent balance
sheet, (iv) a general description of the business, including locations,
partnership relationships, and headcount, and (v) a breakdown of revenue by
product and service category, provided that if the foregoing are not available
to Consultant with reasonable diligence, such other information as reasonably
agreed by the parties. In the event Consultant complies with his obligations
with respect to the Right of First Refusal with respect to a Potential
Transaction and the Company does not give timely notice that it wishes to pursue
such Potential Transaction, Consultant’s offering such Potential Transaction to
any competitor of the Company shall not be deemed a violation of Section 7 of
the Employment Agreement, dated as of May 21, 2004, between Consultant and the
Company or Section 13 of the Release Agreement (as defined below).
 

--------------------------------------------------------------------------------


 
3.
Term and Termination.

 
(a)    This Agreement will be effective, and Consultant will provide the
Services, commencing on the Commencement Date, and continuing thereafter through
and including March 31, 2008 (the “Term”).
 
(b)    This Agreement may be terminated by the parties prior to its expiration,
as follows:
 
(i)    By the Company: If Consultant, (1) commits willful or grossly negligent
acts to the substantial detriment of the Company; (2) breaches any provision of
Section 7 of the Employment Agreement he entered into with the Company, dated as
of May 21, 2004 (the “Employment Agreement”), as modified by the Agreement and
General Release entered into by the Company and Consultant dated as of July 6,
2006 (the “Release Agreement”), (3) breaches any material provision of the
Release Agreement, (4) breaches Section 2(b) of this Agreement, (5) breaches the
Waiver Letter, dated as of July 6, 2006, entered into by the Company and
Consultant, or (6) exercises his revocation rights under the Release Agreement.
 
(ii)    By Consultant: If the Company breaches any material term or provision of
this Agreement and such breach is not cured within ten (10) days after
Consultant gives the Company written notice complaining of such breach unless
such breach is not capable of being cured within such period.
 
(c)    This Agreement and Consultant’s Services hereunder will terminate
automatically upon Consultant’s death. In such event, the Company shall pay to
Consultant’s estate all compensation that would have been owed to Consultant
under this Agreement through the Term of this Agreement, had Consultant lived.
Such compensation shall be paid on a quarterly basis, in accordance with Section
4(a) of this Agreement.
 
(d)    Notwithstanding the provisions of Section 3(b)(i)(2), it shall be a
condition precedent to the Company's right to terminate this Agreement pursuant
to such Section 3(b)(i)(2) that (x) the Company shall first have given
Consultant written notice stating with reasonable specificity the reason for the
termination ("breach") and (y) if such breach is susceptible of cure or remedy,
a period of ten days from and after the giving of such notice shall have elapsed
without Consultant having effectively cured or remedied such breach during such
10-day period. Notwithstanding anything to the contrary contained herein, the
right to cure set forth in this Section 3(d) shall not apply if there are
habitual or repeated breaches by Consultant of Section 7 of the Employment
Agreement.
 
4.
Compensation.

 
(a)    Quarterly Fee; Signing Fee. For services rendered under this Agreement,
the Company will, during the period July 1, 2006 to December 31, 2007, pay
Consultant fees at the rate of $265,000 per annum, payable quarterly in advance
on the 15th of every July, October, January, and April (the “Quarterly Fee”).
For any less than full quarterly period, the Quarterly Fee will be computed on a
per diem basis by dividing the number of business days in said period for which
fees are owed, by the total number of business days in said period. In addition
to the Quarterly Fee, the Company will pay Consultant a one-time fee (the
“Signing Fee”) of $50,000, such fee to be paid concurrently with the payment of
the first Quarterly Fee.
 
(b)    Acquisition Fees. In the event the Company completes any (i) Accepted
Transaction at any time during the Term or thereafter, (ii) Potential
Transaction (that was not an
 
2

--------------------------------------------------------------------------------


 
   Accepted Transaction) at any time for a period of eighteen (18) months
following delivery of the Transaction Notice for such transaction, or (iii)
Abandoned Transaction at any time for a period of eighteen (18) months following
delivery of the Abandonment Notice for such transaction the Company shall pay to
the Consultant, in cash, a fee (“Transaction Fee”) an amount equal to one
percent (1%) of the Aggregate Purchase Price (as defined below) paid by the
Company at closing in such transaction. Notwithstanding the foregoing, (i) the
maximum amount of any Transaction Fee for any single transaction shall be
$500,000, and (ii) for any transaction for which the Transaction Notice is
delivered to the Company on or before December 31, 2007, the Company shall have
the right to offset Transaction Fees against total amount of Quarterly Fees paid
under Section 4(a) above. For the purposes of determining the value of any stock
delivered by the Company in a transaction as part of the purchase price, such
shares will be valued on the basis provided for in the purchase agreement
governing the transaction, and if such valuation is not provided for, shall be
valued at the fair market value of such shares on the date of closing of the
transaction. As used herein the term “Aggregate Purchase Price” shall mean (a)
any and all cash and stock delivered at the closing of the transaction, plus (b)
any deferred payment by the Company which is solely conditioned upon the passage
of time (such as promissory notes and installment sale payments), plus (c) and
earnouts or similar deferred payments that are conditioned upon the achievement
of performance targets relating to a period of six (6) months or less from the
closing of such transaction (“Short Term Earnouts”) and shall exclude any (i)
debt or other liabilities assumed in the transaction, (ii) earnouts or similar
deferred payments that are conditioned upon the achievement of performance
targets relating to a period of greater than six (6) months from the closing of
such transaction, and (iii) equity awards granted to the employees of the
acquired companies and payments under employment agreements with the employees
of the acquired company. The parties agree that any Transaction Fee related to
Short Term Earnouts will only be due and payable upon the achievement of such
Short Term Earnout.
 
(c)    Other Benefits. The Consultant shall be provided telephonic, voicemail,
e-mail and other such services as may be agreed by the Company and the
Consultant during the Term, provided that such services are to be used by
Consultant for business purposes only, and in connection with his Services under
this Agreement.
 
(d)    Expenses. During the Term, the Company shall not be obligated to
reimburse the Consultant for any business expenses Consultant incurs in the
performance of the Services, unless the Company, in its sole discretion,
approves reimbursement of such business expenses, in advance, and in writing.
 
(e)    Stock Options. Consultant’s change in status from an employee of the
Company to a consultant shall not affect Consultant’s right to vest and exercise
the vested stock options or restricted stock units described below:
 

 
Grant Date
 
Options
 
Exercise Price
 
7/13/1998
 
50,000
 
$2.25
 
10/12/1999
 
5,200
 
$2.69
 
9/11/2001
 
50,000
 
$1.29
 
4/15/2005
 
8,000
 
$4.05
             
Grant Date
 
RSUs
     
4/15/2005
 
2,000
               

 
For the avoidance of doubt, the vesting and exercise of the foregoing options
will remain the same as if Consultant was an employee of the Company, provided
that the character of such options will change from Incentive Stock Options to
Nonqualified Stock Options pursuant to the applicable provisions of the United
States Internal Revenue Code.
 
3

--------------------------------------------------------------------------------


 
        (f)    Payment of Fees. All fees payable by the Company under the terms
of this Agreement shall be paid to SCR Consulting, provided that SCR Consulting
has provided to the Company a IRS Form W-9. The Company will provide SCR
Consulting with a Form 1099 reflecting the fees paid during each affected tax
year. Payments made under Sections 4(a) and Section 4(b) above shall be made by
wire transfer of immediately available funds to such account as designated in
writing from time to time by the Consultant to the Company.
 
5.
Independent Contractor.

 
The relationship between the Company and Consultant is that of independent
contractor, and both the Company and Consultant will represent, and will cause
their officers, employees, agents and representatives, if any, to represent to
third parties that Consultant’s capacity hereunder is that of a “consultant” or
“advisor”. Neither party will be the agent of the other for any purpose
whatsoever, have power or authority to make or give any promise, to execute any
contract or otherwise create, or to assume any liability or obligation in the
name of or on behalf of the other party. Neither party will misrepresent, and
each party will cause their officers, employees, agents and representatives, if
any, not to misrepresent, to any third party that it has any power or authority
which is denied to it by the preceding sentence. The making of any such
misrepresentation is a breach of a material term of this Agreement, is not
capable of cure, and is sufficient reason for termination of this Agreement
pursuant to Section 3(b)(i) or Section 3(b)(ii). As an independent contractor,
Consultant will not (except as otherwise provided in the Release Agreement and
this Agreement) be entitled to participate in any Company-sponsored employee
benefits programs, and will be wholly and fully responsible for any taxes owed
to any governmental authority with respect to the fees set forth in Section 4,
above. Consultant represents and warrants that Consultant will pay any such
taxes as and when due.
 
6.
Assignment.

 
This Agreement is personal to the parties hereto and neither party may assign
its rights or delegate its obligations hereunder without the prior written
consent of the other party, which may be withheld without cause or explanation.
Any purported assignment or delegation in violation of this Section shall be
void.
 
7.
Notice.

 
All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed effective upon (a) personal delivery, if
delivered by hand, (b) the next business day, if sent by a prepaid overnight
courier service, or (c) three days after the date of deposit in the mails, if
mailed by registered or certified mail, and in each case addressed as follows:
 

 
If to Consultant
Steven Rothman
 
    or SCR Consulting
49 Roberts Road,
   
New City, NY 10956
       
With a copy to:
Snow Becker Krauss P.C.
   
605 Third Avenue, 25th Floor
   
New York, NY 10158
   
Attn: Paul C. Kurland, Esq.
     

 
4

--------------------------------------------------------------------------------


 

 
If to the Company:
MTM Technologies, Inc.
   
1200 High Ridge Road
   
Stamford, Connecticut 06902
   
Attn.: Chief Executive Officer
       
With a copy to:
MTM Technologies, Inc.
   
1200 High Ridge Road
   
Stamford, Connecticut 06902
   
Attn.: General Counsel





Either party may change the address to which notices to such party are to be
sent by giving notice of such change of address in the manner provided by this
Section 7.
 
8.
Waiver of Breach.

 
Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of
Consultant or of the Company.
 
9.
Severability.

 
To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
10.
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
11.
Governing Law.

 
This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New York, without giving effect to the choice or
conflicts of law principles thereof.
 
12.
Entire Agreement.

 
This Agreement contains the entire agreement between the Company and Consultant
with respect to Consultant’s provision of future personal services to the
Company.
 
13.
Amendment.

 
No provision of this Agreement may be canceled or amended by the parties hereto
except by an instrument in writing signed on behalf of each of the parties
hereto. A provision of this Agreement may be waived only by a written instrument
signed by the party against whom or which enforcement of such waiver is sought.
 
14.
Dispute Resolution.

 
(a) Except as specifically provided herein, any dispute or controversy arising
under or in connection with this Agreement shall be, upon the demand of either
party, subject to a
 
5

--------------------------------------------------------------------------------


 

 
non-binding mediation proceeding before a mediator on the panel of the CPR
Institute for Dispute Resolution, such mediator to  be  agreed upon by the
parties.

 
(b)    If a mediator is not agreed upon or if mediation is not successful, any
dispute or controversy between the Company and Consultant arising under or in
connection with this Agreement (except any claim by the Company relating to
Consultant’s breach of Section 7 of the Employment Agreement, as modified by the
Release Agreement) shall be settled by binding arbitration before a single
arbitrator in New York, New York pursuant to the Employment Dispute Resolution
Rules of the American Arbitration Association (“AAA”). The losing party in such
arbitration shall be obligated to pay the fees of the arbitrator and the AAA and
the party prevailing in such arbitration shall be entitled, in addition to such
other relief as may be granted, to reimbursement from the other party to a
reasonable sum as and for its attorney fees and costs in such arbitration.
Judgment upon any resulting arbitration award may be entered in any court of
competent jurisdiction.
 
(c)    Neither party shall be required to mediate or arbitrate any dispute
arising between it and the other party relating to any breach of Section 7 of
the Employment Agreement, as modified by the Release Agreement, but shall have
the right to institute judicial proceedings in the United States District Court
for the Southern District of New York or in a state court having jurisdiction
located in the State of New York, County of New York, with respect to such
dispute or claim. Each party hereby consents to, and waives any objection to,
the personal jurisdiction and venue of the aforesaid courts, and waives any
claim that the aforesaid courts constitute an inconvenient forum and any right
to trial by jury. If such judicial proceedings are instituted, the parties agree
that such proceedings shall not be stayed pending the outcome of any arbitration
proceedings hereunder.
 
15.
Insider Trading.

 
Consultant acknowledges and agrees that he is subject to the terms and
conditions of the Company’s Insider Trading Policy, as the same exists from time
to time, and that he will comply with the terms of such policy.
 
16.
Other Activities.

 
Subject to the restrictions imposed upon Consultant by the provisions of Section
7 of the Employment Agreement, as modified by the Release Agreement, the parties
agree that Consultant may enter into agreements to provide consulting services
to other persons or entities.
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
MTM TECHNOLOGIES, INC.
   
 
 
   
By:
/s/ Francis J. Alfano   /s/ Steven H. Rothman
Name:
Francis J. Alfano
 
Name:   Steven H. Rothman
Title:
Chief Executive Officer
   

 
7

--------------------------------------------------------------------------------


 